 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDMARINE IRON & SHIPBUILDING COMPANYandDISTRICTLODGE 133, INTERNATIONAL ASSOCIATION OF MACHIN-ISTS, A.F.OF L., Petitioner.Case No.18-RC-2051. April6, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct, a hearing was held before HjalmarStorlie, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed. 1Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to represent cer-tain employees of the Employer. -23.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The Petitioner seeks to sever from an existing plantwideunit a unit of all machinists, apprentices,helpers,and machin-istwelders employed in the Employer'smachine shop. TheIntervenor and the Employer both contend that the unit soughtby the Petitioner should not be severed from the existingplantwide unit because of a history of bargaining on a plantwidebasis, because the nature of the Employer's business requiresfrequent assignment of employees outside their classificationsin order for the Employer to retain its competitive businessposition,and because the existence of more than one unit inthe Employer's plant would lead to jurisdictional disputes.'The Employer is engaged in shipbuilding,ship repair, steelfabrication and machine-shop work. Shortly before the petitionin this case was filed,the Employer purchased the AbernathyIron Works, which performed machine - shop work similar to theEmployer's.The Employer moved most of the Abernathy equip-ment to its own plant and transferred the Abernathy employeesto its plant and payroll.At the time of the petition,all operationswere being carried on at the Employer's plant and the Abernathyplant was no longer in use.For the past several years the em-ployees of the Employer have been represented in a plantwideunit by the Intervenor,which is their certified representative.'The Intervenor contends that the petition should be dismissed because it states theEmployer's address incorrectly.However,as the Employer was served with the petitionand notice of hearing we find no merit in this contention.2 International Brotherhood of Boiirnakers,Iron Ship Builders,and Helpers of America,Lodge 647,A.F. ofL., intervened on the basis of a current contractual interest.3The Intervenor and Employer failed to introduce any evidence which explains or supportsthis contention.Furthermore,we do not consider the possibility of jurisdictional disputesas sufficient ground for denying craft severance where otherwise appropriate.Accordingly,we find no merit in this contention.The Atlantic Refining Company,92 NLRB 651 at 653. MARINE IRON & SHIPBUILDING COMPANY173The employees transferred from Abernathy were formerlyrepresentedby the Petitioner at Abernathy.The Employer has approximately 12 machinists and 1 machin-ist apprentice in its machine shop, of whom about 7 formerlyworked for Abernathy. It appears from the record that themachinists have served an apprenticeship qualifying them forjourneyman status. They operate a variety of machine tools andare required to exercise the usual skills of the machinist'scraft in the course of their employment. While the Employercontends that it does not observe strictly the classificationsof its employees and must assign them to jobs outside of theirclassifications tomaintain its competitive position, the Em-ployer gave no specificinstanceinwhich machinists haveworked outside their classification.The Employer also employs machine operators and repair-men, and mechinics who are assigned to the machine shop. Itappears from the record that none of the employees in theseclassifications are craftsmen, nor are they in training to be-come machinists. There are also two tool-crib attendants inthe toolroom who are not craftsmen.In accordance with our recently announced policy in AmericanPotash & Chemical Corporation, s we find that the machinistsare true craftsmen 5 who may be represented as a separate unitby a union which traditionally represents them, notwithstandingtheir previous inclusion in a bargaining unit of broader scope.As the Petitioner is such a union, we will direct an electionamongthemachinists to determine whether they wish to beseparately represented by the Petitioner. We will include theapprentice in the unit, but will exclude the machine operatorsand repairmen, the mechanics, and the tool-crib attendants asthey are not craftsmen nor are they in the direct line of suc-cession to the machinist classification.The Petitioner also seeks to include machinist welders andhelpers in the unit. It appears from the record that no em-ployees are employed in these classifications. It is inferredthat the Petitioner has reference to two employees who trans-fered from the Abernathy plant and were working temporarilyon a doughnut cutter assembly project in the machine shop.Neither of thernwas working as a machinist's helper and neitherhas any craft skills. At the time of the hearing the Employerdid not know how they would be employed after the doughnutcutter job was finished. Under these circumstances, we willexclude them.Accordingly, we will direct that an election be held in thefollowing group of employees of the Employer at its Duluth,Minnesota, plant:Allmachinists and machinist apprentices, excluding allother employees, guards, and supervisors as defined in theAct.4107 NLRB 1418,at pp. 6-8.5 CharlestonShipyards, Inc., 97 NLRB 379. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDIfamajority vote for the Petitioner,they will betaken tohave indicated their desire to constitute a separate unit, whichthe Board finds, under the circumstances,to be appropriatefor purposes of collective bargaining;and the Regional Directoris instructed to issue a certification of representatives to thePetitioner for such unit.If a majority vote for the Intervenor,they will be taken to have indicated their desire to remain apart of the existing appropriate plantwide unit and the RegionalDirector is instructed to issue a certification of results ofelection to that effect.[Text of Direction of Election omitted from publication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.CHICAGO PNEUMATIC TOOL COMPANYandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, AFL, PetitionerandUNITED STEELWORKERS OF AMERICA, CIOCHICAGO PNEUMATIC TOOL COMPANYandLOCAL UNION116, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, AFL,PetitionerandINTERNATIONAL ASSO-CIATION OF MACHINISTSandUNITED STEELWORKERSOF AMERICA, CIO. Cases Nos. 16-RC-1420 and 16-RC-1425. April 6, 1954DECISION,ORDER, AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the Act andthereafter consolidated,a hearing was held before John F.White, a hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the National Labor Relations Act.2.The labor organizations named below claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning the re-presentation of certain employees of the Employer within themeaning of Section 9(c) and Section 2 (6) and(7) of the Act.4.The Employer'sFort Worth,Texas, plant,here involved,was constructed in 1953 to manufacture rock bits. To thisplant the Employer plans to transfer the rock bit departmentof its Franklin,Pennsylvania,plant.At the time of hearingabout 200 production and maintenance employees of a contem-plated employee complement of 500 were employed at FortWorth with all classifications represented and all production108 NLRB No. 36.